DETAILED ACTION
This office action is in response to claims filed on 09/10/2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumura et al. US 20170343382 A1 (Hereinafter “Fukumura”).
Regarding Claim 1, Fukumura teaches a motor control device (Fig. 1, 1) comprising: 
an acquisition unit (Fig. 1,20) that acquires an analog signal indicating a rotational position of a motor ([0048] The detection section 10 includes sensors 11 to 13. Each of the sensors 11 to 
an AD conversion unit (Fig. 1, 31) that AD-converts the analog signal to generate a digital value; 
a calculation unit (Fig. 1, 30) that estimates a slope of a waveform of the analog signal by using a plurality of the digital values (Fig. 5,  [0015] FIG. 5 A diagram describing examples of detection signals Hu0′, Hv0′ and Hw0′ which are output by an AD conversion section according to the first embodiment) and obtains an intersection timing at which a straight line corresponding to the estimated slope intersects with a threshold (Fig. 5, reference value); and 
a drive control unit (Fig. 1, 50) that controls driving of the motor according to a rotation cycle obtained from a plurality of the intersection timings ([0051] The subtracter 40 receives the mechanical angle Θ̂ being input from the position estimation section 30, and the command position value Θ* being input from the external device 70. The subtracter 40 calculates a deviation between the command position value Θ* and the mechanical angle Θ̂, and outputs the calculated deviation to the control section 50.[0052] Based on the deviation having been input from the subtracter 40, the control section 50 generates a command voltage for driving the motor M, and outputs the generated command voltage to the driving section 60).
Regarding Claim 2, Fukumura teaches the motor control device according to claim 1, wherein the calculation unit estimates the slope of the analog signal waveform by using a plurality of digital values generated at a plurality of sampling timings at which levels of the analog signal are arranged across the threshold ([0084] The crossing detection section 321 
Regarding Claim 3, Fukumura teaches the motor control device according to claim 2, wherein the threshold is a value which serves as a reference for a variation range of the analog signal ([0117], The relative magnitudes of the detection signals Hu0′, Hv0′ and Hw0′ and their relative magnitudes with respect to the reference value are used to determine the ordinal numbers of sections.).
Regarding Claim 4, Fukumura teaches the motor control device according to claim 3, wherein the threshold is a median value of the variation range of the analog signal ([0266] In each embodiment of the present invention, the reference value has been described as a value which exhibits a digital value of 0; however, this is not a limitation. For example, in the case where detection signals do not undergo AD conversion and the present invention is carried out based on analog signals, the reference value does not need to be a value exhibiting 0. Even in the case of employing digital signals, the reference value may not be 0).
Regarding Claim 5, Fukumura teaches the motor control device according to claim 1, wherein the AD conversion unit AD-converts the analog signal at a plurality of sampling timings at which levels of the analog signal are arranged across the threshold to generate the plurality of digital values ([0073], The AD conversion section 31 converts the detection signals having been input from the amplification section 20, which are analog signals, into detection signals that are digital signals, and outputs the digital detection signals resulting from conversion to the position calculating section 32), and the calculation unit estimates the slope of the analog signal waveform by using the plurality of generated digital values ([0050] Based on the detection signal 
Regarding Claim 6, Fukumura teaches the motor control device according to claim 1, wherein the drive control unit obtains the rotation cycle from the plurality of intersection timings arranged temporally adjacent to each other (Abstract, a subdivision detection step in which a subdivision detection section detects a portion of the detection signal that connects from a crossing to another crossing which is adjacent to that crossing, as one or more subdivision signals; and a line segment joining step in which a line segment joining section sequentially joins the subdivision signals and estimates the position of the mover based on the plural subdivision signals having been joined, to generate an estimated position value signal).
Regarding Claim 7, Fukumura teaches the motor control device according to claim 5, wherein the calculation unit includes 
a holding unit (Fig. 1, 33) that holds a first digital value received at a first sampling timing and a second digital value received at a second sampling timing ([0096] Also for Segments 3 through 12, relative magnitudes of the three detection signals Hu0′, Hv0′ and Hw0′ are stored in the storage section 33, with respect to each segment), 
a determination unit (Fig. 1, 322) that determines a magnitude relation between the first digital value and the threshold to generate a first determination result and determines a magnitude relation between the second digital value received at the second sampling timing and the threshold to generate a second determination result ([0086], the subdivision detection section 322 detects information of a deviation in digital value and a deviation in rotor angle from a crossing to a zero-crossing which is adjacent to that crossing), and 

Regarding Claim 20, Fukumura teaches the motor control device according to claim 1, wherein the motor is a single-phase motor or a three-phase motor (Fig. 1, U, V, W).
Allowable Subject Matter
Claims 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motz US 10048297 B2 “Method And Apparatus For Measuring A Disturbed Variable” teaches A curve 55 shows a disturbance-free signal profile, in this case a sinusoidal signal profile. In the example of FIG. 5, the sinusoidal signal profile is superimposed with triangular disturbances, which result in sampling values 54 at the output of a digital-to-analog converter, such as the digital-to-analog converter 44 in FIG. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846